54 F.3d 777NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
ST. JOHN HOSPITAL, et al., Plaintiffs-Appellees,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellant.
No. 93-2334.
United States Court of Appeals, Sixth Circuit.
May 10, 1995.

1
Before:  SUHRHEINRICH and DAUGHTREY, Circuit Judges; and HEYBURN, District Judge.*

ORDER

2
The Secretary appeals the summary judgment for the plaintiffs in this action for review of an adverse reimbursement decision by the Secretary.  The Secretary now moves for summary reversal of the district court's judgment based on a recent Supreme Court decision.  The Secretary asks that judgment be entered in its favor or, in the alternative, that the judgment for plaintiffs be vacated and this matter remanded to the district court.  The plaintiffs oppose the motion.


3
In granting summary judgment for the plaintiffs, the district court relied on this court's decision in Guernsey Memorial Hospital v. Secretary of Health and Human Services, 996 F.2d 830 (6th Cir. 1993).  That decision was, however, reversed in Shalala v. Guernsey Memorial Hospital, 115 S. Ct. 1232 (1995).  The time for filing a petition for rehearing in the Supreme Court has expired and a copy of the judgment has been forwarded to this court as provided under Supreme Court Rule 45.3.  Under these circumstances, we conclude that a remand is appropriate.


4
It therefore is ORDERED that the district court's judgment is vacated and this matter remanded to the district court for further consideration in view of the Court's decision in Shalala v. Guernsey Memorial Hospital.



*
 Honorable John G. Heyburn, II, United States District Judge for the Western District of Kentucky, sitting by designation